DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on April 12, 2022.
Claim(s) 1, 3-6, 8-11, 14-16, and 19-20 have been amended and are hereby entered.
Claim(s) 21 have been added.
Claim(s) 1-21 are currently pending and have been examined. 
This action is made Final.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because there is no specific technological environment or field of use required in the claims.  Examiner disagrees.  Applicant’s argument is moot because even if it were true, it would not establish patent eligibility.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because claims 1 and 11 include a practical application that meaningfully limits the scope of the claims.  Examiner disagrees.  Applicant’s argument “Claims 1 and 11…is a practical application that meaningfully limits the scope of the claims” is a conclusory statement unsupported by evidence.  Unlike the claimed invention in Diamond v. Diehr, Applicant’s claimed invention does not integrate an abstract idea into a practical application or provide significantly more than the abstract idea itself by improving the functionality of a particular machine.  Applicant has also failed to show how any limitations in claims 1 or 11 meaningfully limit the identified abstract idea.  Therefore, Examiner finds Applicant’s argument non-persuasive.   With regards to the substance of the 1.132 affidavit, Examiner addresses in the below response to the amendments.
Applicant argued that Examiner’s 101 rejection was improper because claims 1 and 11 do not preempt all the ways of arranging and tracking financing for contracting services.  Examiner disagrees.  Applicant has failed to show how the additional limitations provide any meaningful limitations to the abstract idea.  Without any meaningful limitations, preemption is still an issue.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because claims 1 and 11 are not well-understood, routine, or conventional however, Examiner’s 35 USC 101 rejection does not rely on a finding that any features of the claimed invention were well-understood, routine, or conventional.  Applicant’s argument is moot.  
Applicant argued that Examiner’s 101 rejection was improper because claims 3, 8, 13, and 18 provide additional limitations that further integrate the judicial exception into a practical application.  Examiner disagrees.  Dependent claims 3, 8, 13 and 18 further define the abstract idea that is present in their respective independent claim(s) 1, 11, and 21 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
Applicant argued that the prior art did not teach or suggest a salesman device and a partner device.  Examiner disagrees.  The Allin reference teaches a partner device (see Allin:  Fig. 5).  The Webb reference teaches a salesman device (see Webb:  pgh 3).  Therefore, Examiner finds Applicant’s argument non-persuasive.
Applicant argued that the prior art did not teach or suggest generating a first funding agreement for the first construction project.  Examiner disagrees.  Allin discloses a first funding agreement in Fig. 5.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that a person having ordinary skill in the art would not be motivated to combine Allin and Webb.  Examiner disagrees.  It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that secondary considerations demonstrate that the claimed invention is not obvious.  Examiner disagrees.  Although secondary considerations may help support an argument for non-obviousness, the mere fact that Applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.  In the instant case, Applicant’s evidence of secondary considerations was not enough to overcome the obviousness rejection.  Therefore, Examiner finds Applicant’s argument non-persuasive.  See note below regarding consideration of the 1.132 Affidavit.    
Applicant argued that the prior art did not teach or suggest transmitting, by the system server, the first funding agreement to the first insurance company device.  Examiner disagrees.  Webb discloses a first funding agreement to the first insurance company device (see Webb:  pgh 6, “In the context of the present document, a ‘deductible’ refers to an amount specified in an insurance policy…”).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest generating, at the contractor device, a second funding agreement for the second construction project.  Examiner disagrees.  The Allin reference discloses generating, at a contractor device a second funding agreement for the second construction project (see Allin:  Fig. 5).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest transmitting by the system server a second funding agreement to a second insurance company device.  Examiner disagrees.  Webb discloses transmitting funding agreements to the insurance company (see Webb:  pgh 6).  Therefore, Examiner finds Applicant’s argument non-persuasive.  



Response to the Declaration of Affidavit under 37 CFR 1.132
The declarations filed on April 12, 2022 under 37 CFR 1.132 have been considered but are insufficient to overcome the rejections. 
It is noted from the MPEP 716.01(b) that to be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations.
In response to paragraph 8 of the affidavit, claims do not get benefit of the provisional application because at least the limitations of “partner device”, “partners”, “a second payment according to the funding agreement” or “a second payment according to the first funding agreement” are not disclosed in the provisional application (63/000967).  However, there is support in 17301220 with a filing date of March 29, 2021. Therefore, claims 1-21 are given the priority date of March 29, 2021.  The commercial availability via website is dated August 2019. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations (MPEP 716.01(b)). 
In response to paragraph 9 of the affidavit, the numbers provided by FMD did not include a frame of reference to demonstrate a commercial success.  In addition, there was no nexus to the claims. Gross sales figures do not show commercial success absent evidence as to market share, MPEP 716.03(b) IV.  
In response to paragraph 10 of the affidavit, the Applicant has not provided a nexus to the claim language as to what was copied.  The Applicant has not provided a comparison of their invention and what was copied.  Alleged copying is not persuasive of nonobviousness when the copy is not identical to the claimed product, and the other manufacturer had not expended great effort to develop its own solution. MPEP 716.06Therefore, it is not persuasive.  
In response to paragraph 11 of the affidavit, the Examiner would like to thank Applicant for clarity.   
In response to paragraph 12 of the affidavit, legal conclusion is not evidence.  It is opinion. While an opinion as to a legal conclusion is not entitled to any weight, MPEP 716.01(c). There is no nexus for mobile device in the claims.  
In response to paragraph 13 and 14 of the affidavit, the Examiner did not rely on a “well understood, routine, and conventional” argument.   
For these reasons, the affidavit was not persuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-21 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 11 as the claim that represents the claimed invention for analysis and is similar to independent method Claims 1 and 21.  Claim 11 recites the following limitations:

a system server, connected to a network; an administrator device, connected to the system server through the network; a client device, connected to the system server through the network; 32361.0102.011922.10 6Attorney Docket No. 32361.0102Application No.: 17/301,220 Patent a contractor device, connected to the system server through the network; a salesman device, connected to the system server through the network; a partner device, connected to the system server through the network; a set of processors in the system server, the administrator device, the client device, the contractor device, the salesman device, and the partner device; a set of memories, each memory of the set of memories operably connected to at least one processor in the set of processors; the set of memories, including a set of instructions that, when executed causes the system to perform the steps of: receiving, at the client device, a first quote for a first construction project; generating, at the contractor device, a first funding agreement for the first construction project; receiving, at the system server, a first payment from the client device for the first funding agreement; updating and tracking, at the system server, a first amount owed on the first funding agreement; and, receiving, at the system server, a second payment according to the first funding agreement.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of receiving a first quote for a first construction project; generating a first funding agreement for the first construction project; receiving a first payment for the first funding agreement; updating and tracking a first amount owed on the first funding agreement; and, receiving a second payment according to the first funding agreement recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The network of devices comprised of a system server, an administrative device, a client device, a contractor device, a salesman device, a partner device, a set of processors, and a set of memories in Claim 11 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system server, connected to a network; an administrator device, connected to the system server through the network; a client device, connected to the system server through the network;32361.0102.011922.106Attorney Docket No. 32361.0102Application No.: 17/301,220Patent a contractor device, connected to the system server through the network; a salesman device, connected to the system server through the network; a partner device, connected to the system server through the network; a set of processors in the system server, the administrator device, the client device, the contractor device, the salesman device, and the partner device; and a set of memories, each memory of the set of memories operably connected to at least one processor in the set of processors.  The computer hardware/software are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim(s) 1, 11, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 11, and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 11, and 21 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-21 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 were rejected under 35 U.S.C. 103 as being unpatentable over Allin (US 2014/0316957 A1) and in view of Webb (US 2007/0100668 A1).   
Regarding claim(s) 1, 11, and 21:
Allin teaches:
a system server, connected to a network; an administrator device, connected to the system server through the network; (Allin:  Fig. 1, item 18, 14, 10)
a client device, connected to the system server through the network; (Allin:  Fig. 1, item 70)
a contractor device, connected to the system server through the network; (Allin:  Fig. 1, item 74)
a partner device, connected to the system server through the network; (Allin:  Fig. 1, item 70)
a set of processors in the system server, the administrator device, the client device, the contractor device, the salesman device, and the partner device; a set of memories, each memory of the set of memories operably connected to at least one processor in the set of processors; (Allin: Fig. 1, items 10 and 24)
generating, at the contractor device, a first funding agreement for the first construction project; (Allin:  Fig. 5, item 122) 
receiving, at the system server, a first payment from the client device for the first funding agreement; updating and tracking, at the system server, a first amount owed on the first funding agreement; and, (Allin:  Fig. 5, item 124)
receiving, at the system server, a second payment according to the first funding agreement. (Allin:  Fig. 5, items 122, 126, and 128)
Allin does not teach the remaining limitations.  However, Webb teaches:
a salesman device, connected to the system server through the network; (Webb:  pgh 3, “…a service provider receiving one or more contributions…”)
the set of memories, including a set of instructions that, when executed causes the system to perform the steps of: receiving, at the client device, a first quote for a first construction project; (Webb:  pgh 41, “A Request for Funds is a withdrawal request made by a client…”)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 2 and 12: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  Webb further teaches:
receiving, at the system server, a first funded amount and a first set of payments; determining, at the system server, a first payment plan for the first funded amount and the first set of payments; receiving, at the client device, the first funding agreement; receiving, at the client device, a first execution of the first funding agreement; and, storing, at the system server, the first funding agreement. (Webb:  pgh 50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 3 and 13: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  Webb further teaches:
wherein the set of instructions comprises further instructions that cause the system to perform the steps of:  receiving, at a first insurance company device, a first damage appraisal for the first construction project; receiving, at the contractor device, a first insurance policy claim for the first construction project; identifying, at the contractor device, a first deductible amount for the first insurance policy claim; transmitting, by the system server, the first funding agreement to the first insurance company device; and, transmitting, by the contractor device, a first completion report to the first insurance company device. (Webb:  pgh 43-50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 4 and 14: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 3 and 13, respectively.  Webb further teaches:
wherein the step of transmitting the first funding agreement to the first insurance company device further comprises:  transmitting the first funding agreement by one of a group of the system server, the administrator device, the contractor device, the salesman device, and the partner device; and, wherein the step of transmitting the first completion report to the first insurance company device further comprises:  transmitting the first completion report by one of the group of the system server, the administrator device, the contractor device, the salesman device, and the partner device. (Webb:  pgh 43-50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 5 and 15: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  Allin further teaches:
generating, at the contractor device, a second funding agreement for the second construction project; (Allin:  pgh 211-216.  Allin teaches generating an invoice related to a contracted project.)
receiving, at the system server, a third payment from the client device for the second funding agreement; (Allin:  pgh 265-267)
updating and tracking, at the system server, a second amount owed on the second funding agreement by the system server; and, (Allin:  pgh 265-267)
Allin does not teach the remaining limitations.  However, Webb teaches:
receiving, at the system server, a fourth payment according to the second funding agreement. (Webb:  pgh 40-44.  Webb teaches the disbursement of funds (i.e. payment) upon approval of request.)
receiving, at the client device, a second quote for a second construction project; (Webb:  pgh 40-44.  Webb teaches receiving documentation related to the cost for completing a repair project.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 6 and 16: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 5 and 15, respectively.  Allin further teaches:
generating the second funding agreement at one of a group of the system server, the administrator device, the contractor device, the salesman device, and the partner device. (Allin: Fig. 1)

Regarding claim(s) 7 and 17: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 5 and 15, respectively.  Webb further teaches:
receiving, at the system server, a second funded amount and a second set of payments; determining, at the system server, a second payment plan for the second funded amount and the second set of payments; receiving, at the client device, the second funding agreement; receiving, at the client device, a second execution of the second funding agreement; and, storing, at the system server, the second funding agreement. (Webb:  pgh 50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 8 and 18: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 5 and 15, respectively.  Webb further teaches:
providing an insurance company device, connected to the system server through the network; and, wherein the set of instructions comprises further instructions that cause the system to perform the steps of: receiving, at the insurance company device, a second damage appraisal for the second construction project; receiving, at the contractor device, a second insurance policy claim for the second construction project; identifying, at the contractor device, a second deductible amount for the second insurance policy claim; transmitting, by the system server, the second funding agreement to a second insurance company device; and, transmitting, by the contractor device, a second completion report to the second insurance company device. (Webb:  pgh 43-50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 9 and 19: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claims 8 and 18, respectively.  Webb further teaches:
wherein the step of transmitting the second funding agreement to the second insurance company device further comprises:  transmitting the second funding agreement by one of a group of the system server, the administrator device, the contractor device, the salesman device, and the partner device; and, wherein the step of transmitting the second completion report to the second insurance company device further comprises:  transmitting the second completion report by one of the group of the system server, the administrator device, the contractor device, the salesman device, and the partner device. (Webb:  pgh 43-50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the construction management system of Allin to include the funds disbursement methods of Webb in order to, “…increase cash flow…enhance financial position, and manage personal resources more efficiently” (Webb:  pgh 6).  

Regarding claim(s) 10 and 20: 
The combination of Allin/Webb, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Allin further teaches:
wherein the step of generating the first funding agreement further comprises:  generating the first funding agreement at one of a group of the system server, the administrator device, the contractor device, the salesman device, and the partner device. (Allin: Fig. 1)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Crowley (US 2009/0276248 A1) discloses an apparatus, system, and method for funding insurance premium financing contracts.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        July 15, 2022
	

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698